Citation Nr: 1537303	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  12-27 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to October 1964, with subsequent service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Veteran testified at a hearing before the undersigned.  A copy of the transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Veteran's above-captioned claim, he was provided VA examinations in April 2010 (with July 2010 addendum) and in September 2014.  On both occasions, the VA examiners addressed whether the Veteran's right knee disability is the current manifestation of a documented injury occurring during a period of National Guard duty.  Throughout the pendency of this appeal, the Veteran has consistently and primarily advanced this assertion.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that the Board commits error only in failing to discuss a theory of entitlement that was raised either by the veteran or by the evidence of record; the Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion).

However, the Veteran also submitted a DD 214 form wherein he highlighted that he, during his period of active duty, participated in airborne school and earned a Parachutist Badge.  The Board accepts this as a tacit assertion that a current right knee disability is due to the rigors of parachuting.  Given that neither of the VA examiners addressed this assertion, the Board finds that both examinations are inadequate for purposes of adjudicating the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  As such, the Board finds that a remand is required in order to provide the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for a VA examination to determine whether any diagnosed right knee disability is related to his military service.  The Veteran's claims file, in the form of electronic records, must be made available to and reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  After a clinical evaluation, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any right knee disability was incurred in or due to his active duty and/or National Guard service.  In so doing, the examiner must consider and discuss:

(a) the Veteran's participation in parachuting during his active duty; 
(b) his documented right knee injury during a period of National Guard duty; AND 
(c) the documented December 2000 motor vehicle accident.

The examiner must also consider and discuss the Veteran's assertions that he continually experienced lay observable symptoms of a right knee disability after the injury during his National Guard service.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other indicated development, the claim must be re-adjudicated, to include consideration of all the relevant evidence of record.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


